Opinion by
Mb. Justice Gbeen,
This case comes before us upon an appeal from an order of the Superior Court reversing the grant of a license to sell liquors at retail, made , by the court of quarter sessions of Philadelphia county. In the latter court the application was for the grant of a license to the present appellant to sell liquors at retail on the premises Nos. 227-229 North Third street, Philadelphia. The special facts disclosed in the petition were that the court of quarter sessions had, at the April term, 1898, granted a license to one Hamburg to sell liquors at retail on the same premises, which order was made on May 2,1898; that on May 14, the licensee, Hamburg, removed from the premises and left the state, without any intention to return and take charge of the business. The petitioner asks for the grant of a license to him for the remainder of the year upon payment of a proportionate part of the fee for the year.
The application was made exclusively under the 7th section of the Act of April 20,1858, P. L. 366. That section contains the following provision: “ But if the party licensed shall die, remove, or cease to keep such house, his, her or their license may be transferred by the authority granting the same, or a license be granted to the successor of such party for the remainder of the year, by the proper authority, on compliance with the requisitions of the laws in all respects except publication which shall not in such case be required.” In Blumenthal’s Petition, 125 Pa. 412, we said, “The act of 1887 by which the issue of licenses to sell liquor is now regulated, makes no reference to transfers, and they are therefore still governed by the Act of April 20, 1858, sec. 7, P. L. 366.” The same is true for the same reason as to the granting of new licenses. It is necessary therefore to look alone to the act of 1858 in determining all cases of this character. The learned Superior Court in disposing of the present case based its conclusion upon a construction of the word “ licensed,” in the phrase, “ But if the party licensed shall die, remove or cease to keep such house,” etc. The court held that this word “ licensed ” applied only in cases in which the preceding party had absolutely concluded all the things which it was necessary for him to do in order to obtain his license, and that the license had been actually issued and license money paid, before it could be held that he was a “ party li*180censed ” within the meaning of the act. We think this is a too narrow construction of the act. The very purpose of the act was to reach cases in which there was an interruption in the active life of the license. .If the licensee died or removed, or ceased to keep the house which was the subject of the’ license, there was a practical vacation of the license in its active operation. Another year would hav'e to transpire before a new application could be made and, as this would be a useless hardship to the owner of the property and a deprivation of the public in the accommodation which the house afforded, it was desirable that a more speedy remedy be provided for the existing difficulty. Hence, a method was provided by which the business could go on without serious interruption. It was therefore within the meaning and spirit of the act to provide a quick means of relief in all cases in which the business of the house would be otherwise suspended by the death, removal or inaction of the licensee. Now the person designated in the act as the occasion or interruption of the life or activity of the license is “the party licensed.” If such a party should die or remove in the interval between the granting or awarding of the license by the court and the payment of the license fee, there would be just as much of an interruption to the business of the house as if he should live until he had paid the fee and then died. Hence the occasion for the intervention of the court by the transfer of the license, or the grant of a new one, would be just as urgent in the one case as in the other. Unless we are shut up, therefore, by the language of the act to the conclusion that the relief can only be given in cases where the fee has been actually paid, we ought not to draw such an inference, and by that means deprive tbe owner and the public of the needed relief. The expression “party licensed,” does not necessarily mean any more than the person to whom the court has awarded the right to have a license. When the court has acted by granting to the applicant the right to have the license, it has performed its whole function. There is nothing further to be done by the court. Hence this action of the court is always considered and spoken of as granting the license. In this very case the remonstrance filed says, “That a license was granted to William Hamburg for the year beginning June 1, 1898.” In all common acceptation, the action of the court in granting the *181application of the petitioner is described and treated as the granting of the license. In the petition of the present applicant it is expressly set forth. “ That at the session of your honorable court commencing in the month of April of the present year an application was presented by William Hamburg for a license to sell liquors at the above mentioned premises, which petition was duly considered and an order thereupon made granting the prayer of the same and directing the issuance of said license.” This statement is not controverted. Now the function of the court being completely exercised, the only remaining thing to be done is the payment of the license fee, and when that is done the clerk makes out the formal license and delivers it to the applicant. This part of the proceeding is the act of the applicant and follows the grant by the court as a matter of course. It seems to us quite clear that the words “party licensed” in the act mean the party to whom the right to have a license has been granted. Such was the manifest understanding of the court of quarter sessions in this case, and such, as we are informed by one of our number who has had a large experience, is the practice and understanding of the courts of quarter sessions in other parts of the commonwealth. It must also be understood that it is a law we are interpreting and not a contract between private parties. All legislation, especially that which regulates proceedings in the courts, is of a broader and more comprehensive scope, and is couched in more generic language than is employed in the drafting of private contracts, and requires an interpretation conformable to its general purpose. Thus statutes are to be so construed as best to effectuate the intention of the legislature, though such construction may seem contrary to the letter: Com. v. Fraim, 16 Pa. 163; Com. v. Monongahela Nav. Co., 66 Pa. 81. All laws must be executed according to their sense and meaning which they imported at the time of their passage: Com. v. Erie and North East. R. R. Co., 27 Pa. 339. A remedial statute is to be extended to cases in equal mischief: Lehigh Bridge Co. v. Lehigh Coal & Nav. Co., 4 Rawle, 9.
We think it was the clear purpose of the act, also, to protect the owner of the house from the loss of business which would result from the lapse of the license by the death or default of the licensee. The owner would not be responsible for such a *182result, and ought not to suffer from it, and hence he is fairly entitled to relief in just such circumstances as have occurred in this instance. For these reasons we feel obliged to reverse the order of the Superior Court and sustain the grant of the license made by the court of quarter sessions.
The order of the Superior Court is reversed and the decree of the court of quarter sessions granting the prayer of the petitioner and ordering that a license issue to Jonathan A. Umholtz is affirmed, the costs to be paid by the appellee.